In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                         No. 15-1267V
                                    Filed: December 5, 2016
                                       Not for Publication

*************************************
MICHAEL CRIST,                           *
                                         *
             Petitioner,                 *
                                                  Damages decision based on
                                         *
                                                  stipulation; influenza (“flu”)
 v.                                      *
                                                  vaccine; Bell’s palsy; hearing loss
                                         *
SECRETARY OF HEALTH                      *
AND HUMAN SERVICES,                      *
                                         *
             Respondent.                 *
                                         *
*************************************
Andrew W. Downing, Phoenix, AZ, for petitioner.
Glenn A. MacLeod, Washington, DC, for respondent.

MILLMAN, Special Master

                              DECISION AWARDING DAMAGES 1

         On December 5, 2016, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that he suffered from
Bell’s palsy and hearing loss caused by his receipt of influenza (“flu”) vaccine on September 29,
2013. He further alleges that he experienced the residual effects of this injury for more than six
months. Respondent denies that the flu vaccine caused petitioner to suffer Bell’s palsy, hearing
loss, or any other injury and further denies that the flu vaccine caused petitioner’s current
disabilities. Nonetheless, the parties agreed to resolve this matter informally.

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
         The undersigned finds the terms of the stipulation to be reasonable. The court adopts the
parties’ stipulation, attached, and awards compensation in the amount and on the terms set forth
in the stipulation. Pursuant to the stipulation, the court awards a lump sum of
$60,000.00, representing compensation for all damages that would be available under 42 U.S.C.
§ 300aa-15(a) (2012). The award shall be in the form of a check for $60,000.00 made payable
to petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: December 5, 2016                                                           s/ Laura D. Millman
                                                                                     Laura D. Millman
                                                                                      Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2